Per Curiam.
Assuming the truth of the plaintiff’s testimony that the defendant directed plaintiff to give to Hollander an assignment in black and white of plaintiff’s interest in the Ashland Holding 'Corporation, plaintiff’s letter to Hollander with the acceptance of ■ Hollander noted thereon was an acceptance and receipt of the ¡chose in action by defendant within the meaning of the statute. (Pers. Prop. Law, § 85, subd. 1, as added by Laws of 1911, chap. 571.)
, Moreover, we regard the giving of the notes by defendant as a payment within the meaning of the statute, for the reasons stated by Mr. Justice Shientag in AUett Co. v. Sencer (130 Mise. 416).
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.
All concur; present, Bljur, Peters and Frankenthaler, JJ.